[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff, a licensed architect, doing business under the name Straus-Edwards Associates, entered into a contract on January 16, 1989, pursuant to which the firm was to provide architectural services with reference to real estate at No. 59 Mill Street, Waterbury.  The contract document (Plaintiff's Exhibit 1) identifies New Waterbury, Ltd. as "the owner". Executing the contract for New Waterbury was its general partner, Vanta, Inc., a California corporation whose Assistant Secretary, Lee Coleman, signed in its behalf.
The complaint names Vanta, Inc. doing business as New Waterbury, Ltd., and Trevor Robert as co-defendants.
Although the plaintiff performed the agreed upon services and, pursuant to the terms of contract, requested payment therefor, the defendant-corporation has made only a partial payment of the amount due. Since June 6, 1989, there remains due and owing to the plaintiff $4,844, which amount the defendant has refused and neglected to pay.
Under the terms of contract the plaintiff is entitled to interest on the unpaid balance, which the court awards at the rate of 10% per annum since the above date. The plaintiff is also entitled to reasonable attorneys fees, which the court awards in the amount of $1,500.
The plaintiff has offered no evidence which persuades the court that the defendant Robert is individually liable for the indebtedness.
Judgment may enter in favor of the plaintiff to recover of the defendant Vanta, Inc., doing business as New Waterbury, Ltd., the sum of $4,844  plus interest thereon, attorneys fees, and costs. Judgment may enter in favor of the defendant Trevor Robert.
GAFFNEY, J.